Name: 82/858/EEC: Commission Decision of 2 December 1982 amending Decision 81/888/EEC extending, as regards certain non-member countries, the period relating to the checks on practices for the maintenance of varieties laid down in Directives 70/457/EEC and 70/458/EECs
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-12-18

 Avis juridique important|31982D085882/858/EEC: Commission Decision of 2 December 1982 amending Decision 81/888/EEC extending, as regards certain non-member countries, the period relating to the checks on practices for the maintenance of varieties laid down in Directives 70/457/EEC and 70/458/EECs Official Journal L 357 , 18/12/1982 P. 0029 - 0030*****COMMISSION DECISION of 2 December 1982 amending Decision 81/888/EEC extending, as regards certain non-member countries, the period relating to the checks on practices for the maintenance of varieties laid down in Directives 70/457/EEC and 70/458/EEC (82/858/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 70/457/EEC of 29 September 1970 on the common catalogue of varieties of agricultural plant species (1), as last amended by Directive 80/1141/EEC (2), and in particular the third sentence of Article 21 (2) thereof, Having regard to Council Directive 70/458/EEC of 29 September 1970 on the marketing of vegetable seed (3), as last amended by Directive 80/1141/EEC, and in particular the third sentence of Article 32 (2) thereof, Whereas under Article 21 (1) of Directive 70/457/EEC and Article 32 (1) of Directive 70/458/EEC the Council shall determine, on a proposal from the Commission, whether the checks on practices for the maintenance of varieties carried out in non-member countries afford the same guarantees as those carried out by the Member States; Whereas, by Decision 78/476/EEC (4), as amended by Decision 79/508/EEC (5), the Council has determined the equivalence of those checks as regards a number of non-member countries; Whereas, taking into account that the information available did not enable this question to be determined as regards other non-member countries, in order to prevent certain Member States' traditional trade patterns from being disturbed, Commission Decision 81/888/EEC (6) extended the periods provided for in Article 21 (2) of Directive 70/457/EEC and in Article 32 (2) of Directive 70/458/EEC as regards checks on practices for the maintenance of varieties until 30 June 1982; whereas that extension was, however, limited to the varieties which have already been accepted or entered for acceptance before 1 July 1980 in the Member State making use of the authorization; Whereas the information available has now enabled this question to be determined as regards varieties of vegetable species maintained in Japan, but not yet as regards Austria, Australia, Switzerland and Israel in respect of agricultural and vegetable species, Czechoslovakia, Chile, Japan and Yugoslavia in respect of agricultural species, and Poland in respect of vegetable species; Whereas, for the abovementioned reasons and under the same conditions, the periods provided for in Article 21 (2) of Directive 70/457/EEC and in Article 32 (2) of Directive 70/458/EEC should therefore be extended once again as regards the abovementioned cases; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 Decision 81/888/EEC is hereby amended as follows: 1. In Article 1 (1) the date '30 June 1982' is replaced by '30 June 1983'. 2. In Article 1 (2): - the word 'Japan' is deleted; - the date '30 June 1982' is replaced by '30 June 1983'. Article 2 This Decision is addressed to the Member States. Done at Brussels, 2 December 1982. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 225, 12. 10. 1970, p. 1. (2) OJ No L 341, 16. 12. 1980, p. 27. (3) OJ No L 225, 12. 10. 1970, p. 7. (4) OJ No L 152, 8. 6. 1978, p. 17. (5) OJ No L 133, 31. 5. 1979, p. 25. (6) OJ No L 324, 12. 11. 1981, p. 28.